Motion for mandamus denied, without costs, on the ground that the faculty of the Hew York University, in passing on the qualifications of the petitioner, acts as a quasi-judicial body, whose determination cannot be reversed by mandamus (People ex rel. Jones v. N. Y. Homeopathic Medical College & Hospital, 47 N. Y. St. Repr. 395); also in that this court has original jurisdiction to grant the writ of mandamus only to a judge or judges (Code Civ. Proc. § 2069), and further, that the remedy by alternative writ of mandamus has been passed upon by the Special Term, and denied by order of Mr. Justice Blackmar, February 26, 1914. Present — Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ.